Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 15, 17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Wang (US Patent Publication Number 20200341232 A1).
Wang discloses, as claimed in claim 1, an optical member driving mechanism (Figs. 1-4), having a main axis, comprising: a fixed portion (4 and 5), comprising: a housing (5); a base (4) fixedly connected to the housing along the main axis; and a frame (3) disposed in the housing, wherein the frame comprises a plurality of protruding columns extending along the main axis, and each of the protruding columns has a first section and a second section (See Annotated Figure Below), wherein the first section is closer to the base than the second section1; a movable 2; and a driving assembly (2 and 9) driving the movable portion to move relative to the fixed portion.

    PNG
    media_image1.png
    821
    626
    media_image1.png
    Greyscale

Wang discloses, as claimed in claim 2, further comprising a circuit component (10) disposed on one side of the frame, wherein the circuit component extends along the main axis, as viewed along the main axis, the housing (5) is aligned with the base on the side3, and the housing is not aligned with the base on another side of the frame.4
Wang discloses, as claimed in claim 3, wherein as viewed in a direction that is perpendicular to the main axis, the housing and the base do not overlap5.


    PNG
    media_image2.png
    439
    632
    media_image2.png
    Greyscale

Wang discloses, as claimed in claim 15, wherein the driving assembly comprises a magnetic member (9) disposed in the frame, a groove is formed between the frame (3) and the magnetic member (9), the groove is located on a connecting line of two of the protruding columns, and the two protruding columns are adjacent to one another6.
Wang discloses, as claimed in claim 17, wherein the housing (5) further comprises a first surface and a second surface, the first surface is closer to the base than the second surface, and the first surface and the protruding columns overlap as viewed along the main axis (see Annotated Figure Below).
Wang discloses, as claimed in claim 19, wherein as viewed along the main axis, the frame (3) and the movable portion (1) partially overlap.

    PNG
    media_image3.png
    616
    432
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 11, 12, 14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Patent Publication Number 20200341232 A1) in view of Lee (US Patent Publication Number 2016/0259144 A1).
Wang fails to disclose, as claimed in claim 5, further comprising a circuit component disposed on one side of the frame, wherein the circuit component extends along the main axis, the frame comprises a protruding portion, and a hole is formed by the protruding portion and the circuit component. In a related art,  Lee discloses an optical member driving mechanism (Figs. 1A-4B), having a main axis, comprising: a fixed portion (4 and 5), comprising: a housing (300); a base (210) fixedly connected to the housing along the main axis; and a frame (140) disposed in the housing, wherein the frame comprises a plurality of protruding columns extending along the main axis, comprising a circuit component (170) disposed on one side of the frame (140), wherein the circuit component (170) extends along the main axis, the frame (140) comprises a protruding portion, and a hole is formed by the protruding portion and the circuit component.

    PNG
    media_image4.png
    785
    557
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    604
    644
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    520
    385
    media_image6.png
    Greyscale
 
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the optical driving mechanism, as taught by Wang, with the optical driving device having a hole formed by the protruding portion and the circuit component, as taught by Lee, for the purpose of providing a way so that housing and the inner frame may be fixed and coupled to the bobbin (¶ 0096).
Wang fails to disclose, as claimed in claim 6, further comprising an elastic member connected to the movable portion and the frame, wherein the elastic member comprises a first electrical contact extending into the hole. In a related art, Lee teaches further comprising an elastic member (150) connected to the movable portion (110) and the frame (149), wherein the elastic member comprises a first electrical contact extending into the hole (151a) (¶0095 and 0096).
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the optical driving mechanism, as taught by Wang and Lee, with the optical driving device having a hole formed by the protruding portion and the circuit component elastic member connected to the movable portion and the frame, as taught by Lee, for the purpose of providing a way so that housing and the inner frame may be fixed and coupled to the bobbin (¶ 0096).
Wang fails to disclose, as claimed in claim 7, wherein the elastic member further comprises a second electrical contact electrically connected to the driving assembly, and an extending direction of the first electrical contact is different from an extending direction of the second electrical contact. In a related art, Lee teaches wherein the elastic member (150) further comprises a second electrical contact (152a) electrically connected to the driving assembly (130), and an extending direction of the first electrical contact is different from an extending direction of the second electrical contact.

    PNG
    media_image7.png
    632
    687
    media_image7.png
    Greyscale

It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the optical driving mechanism, as taught by Wang and Lee, with the elastic member, as taught by Lee, for the purpose of providing a way so that housing and the inner frame may be fixed and coupled to the bobbin (¶ 0096).
Wang fails to disclose, as claimed in claim 11, further comprising a reference member disposed in the movable portion, wherein the movable portion comprises a first stopping portion protruding towards the base, and the reference member and the first stopping portion overlap as viewed along the main axis. In a related art, Lee teaches (Fig 18 and 19) further comprising a reference member (190) disposed in the movable portion (11), wherein the movable portion comprises a first stopping portion (114) protruding towards the base, and the reference member (190) and the first stopping portion (114) overlap as viewed along the main axis (¶ 0139 and 0140).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the optical driving mechanism, as taught by Wang, with the reference member, as taught by Lee, for the purpose of providing a way so that housing and the inner frame may be fixed and coupled to the bobbin (¶ 0096).
Wang fails to disclose, as claimed in claim 12, further comprising an elastic member connected to the movable portion and the frame, wherein the movable portion further comprises a second stopping portion protruding towards the base, and a distance between the second stopping portion and the base is shorter than a distance between the elastic member and the base. In a related art, Lee teaches further comprising an elastic member (150) connected to the movable portion (110) and the frame (140), wherein the movable portion further comprises a second stopping portion protruding towards the base7, and a distance between the second stopping portion and the base is shorter than a distance between the elastic member and the base8
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the optical driving mechanism, as taught by Wang and Lee, with the elastic member, as taught by Lee, for the purpose of providing a way so that housing and the inner frame may be fixed and coupled to the bobbin (¶ 0096).
Wang fails to discloses, as claimed in claim 14, wherein the driving assembly comprises a magnetic member disposed in the frame, and the frame comprises a positioning portion located between the magnetic member and the housing. In a related art, Lee teaches wherein the driving assembly (130) comprises a magnetic member (131) disposed in the frame (140), and the frame comprises a positioning portion located between the magnetic member and the housing (¶ 0066).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the optical driving mechanism, as taught by Wang with the driving assembly, as taught by Lee, for the purpose of providing a way so that housing and the inner frame may be fixed and coupled to the bobbin (¶ 0096).
Wang fails to discloses as claimed in claim 16, wherein the movable portion further comprises at least one side stopping portion formed at a comer of the movable portion, and the side stopping portion faces the frame in a direction that is perpendicular to the main axis. In a related art, Lee teaches wherein the movable portion (110) further comprises at least one side stopping portion (112) formed at a comer of the movable portion, and the side stopping portion faces the frame in a direction that is perpendicular to the main axis.9
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the optical driving mechanism, as taught by Wang, with the driving assembly, as taught by Lee, for the purpose of providing a way so that housing and the inner frame may be fixed and coupled to the bobbin (¶ 0096).
Wang fails to teach as claimed in claim 18, wherein the movable portion further comprises an upper stopping portion and an adhesive groove, the upper stopping portion protrudes towards the housing along the main axis, and the adhesive groove is adjacent to the upper stopping portion. In a related art, Lee teaches wherein the movable portion further comprises an upper stopping (144) portion and an adhesive groove 10(141a), the upper stopping portion protrudes towards the housing along the main axis, and the adhesive groove (141a) is adjacent to the upper stopping portion.
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the optical driving mechanism, as taught by Wang, with the movable portion, as taught by Lee, for the purpose of providing a way so that housing and the inner frame may be fixed and coupled to the bobbin (¶ 0096).
 	
Allowable Subject Matter
Claims 8-10 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  optical member driving mechanism, having a main axis, comprising: a fixed portion comprising: a housing; a base fixedly connected to the housing along the main axis; and a frame  disposed in the housing, wherein the frame comprises a plurality of protruding columns extending along the main axis, prior art fails to simultaneously teach further comprising a circuit component (10) disposed on one side of the frame, wherein the base comprises a barrier extending away from the housing, the barrier abuts the circuit component in a first direction, and the first direction is perpendicular to the main axis, as claimed in claim 8; wherein the housing has a first magnetic permeability, the base has a second magnetic permeability, and the first magnetic permeability is different  from the second magnetic permeability, as claimed in claim 10; one damping material disposed between the movable portion and the protruding columns.; as claimed on claim 13;

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656.  The examiner can normally be reached on M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOURNEY F. SUMLAR
Examiner
Art Unit 2872

27 May 2021





/RICKY L MACK/Supervisory Patent Examiner, Art Unit 2872                                                                                                                                                                                            


    
        
            
        
            
        
            
    

    
        1 Since the first section is longer than the second section, the first section is closer than the second
        2 From the annotated picture the first section is further away from carrier 1 than the second portion in a direction perpendicular to the axis.   
        3 The housing is aligned with base on the left side of the frame, See Fig. 1 and 3. The housing bottom outline fits with outline of the base. 
        4 The housing is aligned with base on the left side of the base, See Fig. 1 and 3. Housing 5 bottom outline fits with outline of the base. However, the right side of the housing is aligned with the circuit board 10 and not the base. See Figures 1 and 3.
        5  In Fig 1. Housing 5 and the base 4 are stacked on top of each other. Therefore looking from a direction perpendicular to the main axis, the two inherently don’t overlap. 
        6 In Fig 3 shows a recess that element 9 fits which is in between two columns.
        7 Multiple stoppers 114 are given in Fig 18.
        8 The stoppers are not shown in Figure2b but they are on the bottom of bobbin 110 (Figs 18 and 19) which are lower than the elastic member 150. 
        9  In Fig. 12 the surface 112 is shown. Which is perpendicular to the main axis.
        10 ¶ 0066 states that an adhesive is formed in the recess 141a